Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.393 Filed 03/31/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


RUFUS SPEARMAN,
                                                   Case No. 20-11558
              Plaintiff,
                                                   SENIOR UNITED STATES DISTRICT
                  v.                               JUDGE ARTHUR J. TARNOW

MARK MACHULIS, SR.,                                U.S. MAGISTRATE JUDGE
                                                   DAVID R. GRAND
             Defendant.


                                       /


    ORDER ADOPTING REPORT AND RECOMMENDATION [19]; OVERRULING
 PLAINTIFF’S OBJECTIONS TO REPORT AND RECOMMENDATION [22]; GRANTING
             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [6]

      Plaintiff Rufus Spearman filed this prisoner civil rights action on January 26,

2015 alleging sexual harassment and sexual assault, retaliation, physical abuse and

deprivation of rights under the First, Eighth, and Fourteenth Amendments against

fifty-nine defendants. Spearman v. Heyns, No. 15-cv-00015 (W.D. Mich. 2015),

(ECF No. 1, 11). Plaintiff’s only remaining claim is a First Amendment retaliation

claim against Defendant Mark Machulis. On June 17, 2020, Defendant filed a

Motion for Summary Judgment [6]. Plaintiff filed a Response [13] on July 6, 2020.

Defendant filed a Reply [18] on August 14, 2020. On September 14, 2020, the
                                    Page 1 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.394 Filed 03/31/21 Page 2 of 12




Magistrate Judge issued a Report and Recommendation (“R&R”) [19]

recommending that the Court grant Defendant’s motion. Plaintiff filed Objections

[22] to the R&R on November 2, 2020. Defendant filed a Response [24] on

November 30, 2020. Plaintiff filed a Reply [26] on December 10, 2020.

      For the reasons stated below, the R&R [19] is ADOPTED; Plaintiff’s

Objections [22] are OVERRULED; and Defendant’s Motion for Summary

Judgment [6] is GRANTED.

                    FACTUAL AND PROCEDURAL BACKGROUND

      The Court adopts the facts of this case as set forth in the R&R:

      According to a Misconduct Report issued against Spearman, on March
      5, 2012, he appeared at the Quartermaster window at the Saginaw
      Correctional Facility, where Quartermaster Machulis was working,
      insisting that he receive a pair of pants with belt loops. (ECF No. 6-2,
      PageID.60.) Machulis told Spearman that he would not issue pants with
      belt loops, but, rather, a “serviceable pair of pants in his size.” (Id.)
      Spearman became very upset, stating, “I’ll come in and get them myself
      you punk bitch.” (Id.) Spearman then entered the Quartermaster room
      through a back door and started pulling pants out of a pile on the floor.
      (Id.) Machulis gave Spearman a direct order to leave. (Id.) Although
      Spearman left the room, he came back to the window, yelling at
      Machulis and threatening him, stating, “bitch, next time I come through
      that fucking door I am going to beat your bitch ass you blue eyed devil
      bitch.” (Id.)

      On that same day, Machulis completed a Misconduct Report regarding
      the incident, classifying Spearman’s actions as three separate
      misconduct charges: threatening behavior, insolence, and being out of
      place. (Id.) MDOC Policy Directive (PD) 03.03.105 governed prisoner
      discipline for violations of prison rules at the time of this incident. (ECF
                                      Page 2 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.395 Filed 03/31/21 Page 3 of 12




      No. 6-3.) Under this policy, Machulis classified Spearman’s three
      separate misconduct charges as major misconduct offenses. (ECF No.
      6-3, PageID.63-64.) MDOC PD 03.03.105 mandates temporary
      segregation or top lock pending a hearing for major misconduct
      offenses. (Id.)

      Also on that same day, Spearman alleges he returned to his unit to
      phone the United States Department of Justice, and initiate a complaint
      under the Civil Rights of Institutionalized Person’s Act. (ECF No. 6,
      PageID.36.) Spearman alleges that Machulis harassed him in the above-
      detailed incident, rather than the other way around. (Id.) Spearman
      further claims another officer interrupted the call, in which he was
      reporting the alleged harassment, and told him to return to his cell. (Id.)
      Thereafter, MDOC placed Spearman in segregation where he later
      received Machulis’s Misconduct Report. (Id.)

      On March 12, 2012, MDOC held a Major Misconduct Hearing, but
      Spearman chose not to attend. (ECF No. 6-4, PageID.81.) Hearing
      Officer Groat entered a not guilty plea on Spearman’s behalf. (Id.)
      Hearing Officer Groat found Spearman guilty of two of the three counts
      pending in the Misconduct Report, including threatening behavior and
      being out of place. (Id.) Hearing Officer Groat dismissed the charge of
      insolence based on redundancy. (Id.) Hearing Officer Groat considered
      the following evidence: “the misconduct report; a statement from the
      prisoner to the investigator; and a statement from a QMHP indicating
      that [Spearman] was responsible for his behavior at the time of this
      incident.” (Id.) Hearing Officer Groat gave Spearman 30 days of
      detention and 30 days loss of privileges. (Id.)

      On March 14, 2012, Spearman filed a grievance indicating that MDOC
      failed to provide his legal material to him in segregation. Spearman v.
      Heyns, 15-cv-00015 (W.D. Mich. 2005) (ECF No. 11, PageID.30-47.)
      MDOC denied this grievance through Step III. (Id.) On April 18, 2012,
      MDOC transferred Spearman to Alger Correctional Facility due to
      space constraints. (ECF No. 6-5, PageID.83.)




                                     Page 3 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.396 Filed 03/31/21 Page 4 of 12




                              STANDARD OF REVIEW

      The Court’s review of objections to a Magistrate Judge’s R&R on a

dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]

the correctness of the magistrate’s recommendation but fail[ing] to specify the

findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

Cir. 1986). In addition, the Court may accept, reject, or modify any or all of the

Magistrate Judge’s findings or recommendations. FED. R. CIV. P. 72 (b)(3).

      A party is entitled to summary judgment when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). A fact is material if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Additionally, the Court views all of the facts in the light most favorable to the non-

moving party and draws all reasonable inferences in the non-moving party’s favor.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Anderson, 477 U.S. at 255.




                                     Page 4 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.397 Filed 03/31/21 Page 5 of 12




                                      ANALYSIS

Objection 1: Plaintiff objects to the Magistrate Judge’s “finding that [Plaintiff]

failed to properly exhaust [his] administrative remedies, and that Machulis timely

raised the affirmative defense of proper exhaustion.” (ECF No. 22, PageID.226).

      The Magistrate Judge concludes that Plaintiff failed to exhaust his

administrative remedies with regard to Defendant Machulis, because neither

Machulis nor Plaintiff’s retaliation claim are mentioned in his grievances. Plaintiff

objects and asserts that he was deterred from specifically naming Defendant for fear

of further retaliation, that he explained the details of his grievance during an

interview, and that, because the grievance was not rejected for being vague,

Defendant has waived this argument. Upon review of the grievances in question, the

Court finds that Plaintiff did not properly grieve his retaliation claim. Objection one

is overruled.

      The Prison Litigation Reform Act (PLRA) states that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e (a). The Supreme Court has identified two purposes behind the PLRA

exhaustion requirement: 1) to give the “agency an opportunity to correct it[s] own

                                      Page 5 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.398 Filed 03/31/21 Page 6 of 12




mistakes;” and 2) to promote efficiency. Woodford v. Ngo, 548 U.S. 81, 89 (2006).

Though failure to exhaust such remedies is not a jurisdictional bar to filing suit, when

raised as an affirmative defense it is grounds for dismissal. Jones v. Bock, 549 U.S.

199, 212 (2007); Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015). There are no

federal requirements for exhaustion; for a prisoner to exhaust his remedies, he must

follow the grievance procedures put forward by the correctional institution. Mattox

v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017).


      Here, the MDOC grievance policy states that a grievant must provide “the

facts involving the issue being grieved (i.e., who, what, when, where, why, how).

[And] [d]ates, times, places, and names of all those involved in the issue being

grieved are to be included.” (ECF No. 6-7, PageID.96). Plaintiff’s grievance,

however, fails to mention Defendant by name and the protected activity that he

alleges Defendant retaliated against. In fact, the only allegation relevant to Plaintiff’s

retaliation claim comes in the first sentence of the grievance: “[o]n or about Monday,

March 5, 2012, I . . . was placed in temporary segregation based upon a fabricated

charge of ‘threatening behavior.” Spearman v. Heyns, No. 15-cv-00015 (W.D. Mich.

2005), (ECF No. 20, PageID.228). The rest of the grievance form alleges that he

was denied personal property and legal material while in segregation. (Id.). He



                                       Page 6 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.399 Filed 03/31/21 Page 7 of 12




makes no mention of his alleged call to the Department of Justice, or any other

protected activity that was retaliated against with a “fabricated charge” (Id.).

      In response, Plaintiff argues that Defendant waived the exhaustion argument,

because the MDOC failed to reject the grievance for vagueness and instead decided

it on the merits. It is true that our circuit recognizes that when the prison decides an

inmate’s claim on the merits although it was not properly exhausted, an argument

for dismissal for failure to exhaust is a nonstarter. Reed-Bey v. Pramstaller, 603 F.3d

322, 325 (6th Cir. 2010) (“[T]he State's decision to review a claim on the merits

gives us a warrant to do so as well, even when a procedural default might otherwise

have resolved the claim.”). However, this rule is inapplicable here.

      The gravamen of Plaintiff’s grievance, as further evidenced by his appeals at

step II and step III, was his lack of access to personal property and legal materials,

not retaliation. Spearman v. Heyns, No. 15-cv-00015 (W.D. Mich. 2005), (ECF No.

20, PageID.228-41). In fact, Plaintiff never again mentions his misconduct ticket

after the first sentence of his first grievance at step I. His subsequent appeals only

mention the conditions of his segregation, not what brought him there. (Id.).

Accordingly, the MDOC did not, and never had the opportunity to, address

Plaintiff’s retaliation claim administratively. Applying the rule outlined in Reed-Bey

to this case would defy the purpose of the rule itself: to “allow prison officials ‘a fair

                                       Page 7 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.400 Filed 03/31/21 Page 8 of 12




opportunity’ to address grievances on the merits.” Reed-Bey, 603 F.3d at 324.

Plaintiff failed to properly exhaust his retaliation claim.

      To the extent that Plaintiff additionally objects to the Magistrate Judge’s

finding that Defendant timely raised his affirmative defense, this objection is also

overruled. As the Magistrate Judge notes, Defendant timely raised his exhaustion

defense in his first responsive pleading, which here was his motion for summary

judgment. Objection one is overruled.



Objection 2: Plaintiff objects to the Magistrate Judge’s “finding that [his] retaliation

claim is barred by the doctrine of collateral estoppel.” (ECF No. 22, PageID.231).

      “[W]hen a state agency acting in a judicial capacity resolves disputed issues

of fact properly before it which the parties have had an adequate opportunity to

litigate, federal courts must give the agency's factfinding the same preclusive effect

to which it would be entitled in the State's courts.” Peterson v. Johnson, 714 F.3d

905, 912 (6th Cir. 2013) (citing University of Tennessee v. Elliott, 478 U.S. 788, 799

(1986)). In order for a major misconduct hearing in prison to have preclusive effect,

three elements must be satisfied: (1) “the agency must have been acting in a ‘judicial

capacity,’” (2) the hearing officer must resolve “a disputed issue[ ] of fact that was

properly before it,” and (3) the petitioner had “an adequate opportunity to litigate the

                                      Page 8 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.401 Filed 03/31/21 Page 9 of 12




factual dispute.” Peterson, 714 F.3d at 913 (internal quotations and citation omitted).

Here, Plaintiff challenges the last element.


      Plaintiff argues that he did not have an adequate opportunity to litigate,

because the prison withheld his legal materials from him while he was in

segregation. The Court is not persuaded by this argument. First, Plaintiff failed to

raise this argument during the briefing of Defendant’s motion, preventing the

Magistrate Judge from addressing it. Second, although Plaintiff claims he did not

have the legal material to present a more informed defense, regardless, under

relevant case law, he was still provided with an adequate opportunity to litigate and

yet failed to do so. See Robinson v. Knack, No. 2:18-CV-009, 2019 WL 10301655,

at *8 (W.D. Mich. Dec. 27, 2019), report and recommendation adopted, No. 2:18-

CV-9, 2020 WL 2519842 (W.D. Mich. May 18, 2020) (finding that petitioner had

an opportunity to litigate this issue, because he “was read the misconduct ticket[,]

was confronted with the evidence against him[,] had the chance to present evidence

and argument to the hearing officer[,] also had the opportunity to appeal the

finding.”).




                                     Page 9 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.402 Filed 03/31/21 Page 10 of 12




      Despite having the opportunity to appear and testify at the hearing and

appeal the hearing officer’s finding even up to the state court, Plaintiff declined.

He did, however, make a statement which the hearing officer considered in their

findings. (ECF No. 6-4, PageID.81). Under Peterson, Plaintiff’s failure to use the

available procedures cannot “be considered proof that the procedures themselves

were somehow inadequate.” Peterson, 714 F.3d at 916. Objection two is overruled.


Objection 3: “Genuine dispute of whether there is sufficient evidence to infer

Defendant Machulis knew of my protected conduct.” (ECF No. 22, PageID.237).

     To show retaliation, Plaintiff has the burden of proving three elements:

     (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken
     against the plaintiff that would deter a person of ordinary firmness from
     continuing to engage in that conduct; and (3) there is a causal connection
     between elements one and two—that is, the adverse action was motivated at
     least in part by the plaintiff's protected conduct.

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). Although Plaintiff’s

adverse action is barred by collateral estoppel, the Magistrate Judge found that

Plaintiff’s retaliation claim also fails, because he has not shown a genuine dispute of

fact as to causal connection. Plaintiff objects to this finding and claims to show

sufficient evidence that Defendant Machulis knew of his protected conduct.

      Recognizing the difficulty of proving an official’s retaliatory motive with

direct evidence, the Sixth Circuit has stated that circumstantial evidence will suffice.

                                     Page 10 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.403 Filed 03/31/21 Page 11 of 12




Hill v. Lappin, 630 F.3d 468, 475 (6th Cir. 2010). Examples of circumstantial

evidence include the timing of events and disparate treatment of similarly situated

individuals. Thaddeus-X v. Blatter, 175 F.3d at 399. Plaintiff here alleges temporal

proximity between his interrupted call to the DOJ and his misconduct ticket, but

“often evidence in addition to temporal proximity cases is required.” Holzemer v.

City of Memphis, 621 F.3d 512, 526 (6th Cir. 2010). “In analyzing the facts in

temporal proximity cases, [the Sixth Circuit has] always looked at the totality of the

circumstances to determine whether an inference of retaliatory motive can be

drawn.” Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010).

      Plaintiff claims that he identifies circumstantial evidence of the following

material questions of fact: “(1) Why did Defendant Machulis fail to follow

department policy or procedure, and his training, and not call for assistance at the

time I allegedly threatened him?; (2) Why was I restrained and transferred to

segregation immediately following my complaint to the justice department, rather

than at the time of the alleged threatening behavior incident?” (ECF No. 22,

PageID.238). However, Plaintiff merely raises these questions and fails to point to

answers, other than pure speculation, that a reasonable jury could believe. Namely,

Plaintiff fails to explain how the fact that an unnamed inmate told Defendant that he




                                    Page 11 of 12
Case 2:20-cv-11558-AJT-DRG ECF No. 27, PageID.404 Filed 03/31/21 Page 12 of 12




worked as a clerk in the law library imputed knowledge Plaintiff’s protected

conduct. Objection three is therefore overruled.

                                    CONCLUSION

      For the reasons stated above, the R&R [19] is ADOPTED; Plaintiff’s

Objections [22] are OVERULLED; and Defendant’s Motion for Summary

Judgment [6] is GRANTED. This ruling has the effect of dismissing Defendant

Machulis and dismissing the case.

      Accordingly,

      IT IS ORDERED that the R&R [19] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [22] are

OVERRULED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [6] is GRANTED.

      IT IS FURTHER ORDERED that this case is CLOSED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: March 31, 2021                  Senior United States District Judge




                                    Page 12 of 12
